Citation Nr: 1602375	
Decision Date: 01/20/16    Archive Date: 01/27/16

DOCKET NO.  10-40 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial rating for migraines, rated as 30 percent disabling prior to February 27, 2014, 10 percent disabling from February 27, 2014 to February 1, 2015, and 30 percent disabling thereafter; including whether the reduction to 10 percent was proper.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1989 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.

The Veteran appeared at a hearing before the undersigned in July 2013.  A transcript of the hearing is of record.

In November 2013, the Board granted an initial 30 percent rating for migraines.  The issue of entitlement to an initial rating in excess of 30 percent was remanded to the Agency of Original Jurisdiction (AOJ) for additional development, which has been completed as requested.  

The AOJ issued several rating decisions addressing the rating for migraines subsequent to the Board's November 2013 decision.  In March 2014, the AOJ issued a rating decision that continued a 10 percent initial rating for migraines, although the Board had previously granted an initial rating of at least 30 percent for the disability.  In August 2014, the AOJ acknowledged the Board's November 2013 decision and issued a second rating decision that assigned a 30 percent rating for migraines from April 1, 2009, the effective date of service connection; however, the decision reduced the rating for migraines to 10 percent, effective February 27, 2014.  The AOJ issued a third rating decision in March 2015 that increased the rating for migraines back to 30 percent, effective February 2, 2015.


FINDINGS OF FACT

1.  The August 2014 rating decision reduced a 30 percent rating for migraines that had been in place for more than five years on the basis of one examination without consideration of prior examinations, complaints of increased symptomatology, or whether any demonstrated improvement in the disability was reasonably certain to be maintained under the ordinary conditions of life.

2.  The Veteran has not had migraines with very frequent completely prostrating attacks productive of severe economic inadaptability during the appeal period.


CONCLUSIONS OF LAW

1.  The reduction in rating for migraines from 30 percent to 10 percent by the August 2014 rating decision was void ab initio.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.344 (2015).

2.  The criteria for an initial rating in excess of 30 percent for migraines have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

This appeal arises from disagreement with an initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA has also satisfied its duty to assist regarding the claim.  This duty includes assisting with the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  All pertinent, identified medical records have been obtained and considered regarding this claim.  The Veteran was provided examinations in November 2010 and February 2014.  There is no indication these examinations were inadequate for rating purposes, as the examination reports provide sufficient information to determine the appropriate evaluation under the VA rating schedule.

The Veteran's July 2013 hearing was conducted in accordance with the statutory duties of Board personnel to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position."  38 C.F.R. § 3.103(c)(2); see Bryant v. Shinseki, 23 Vet. App. 488 (2010) (holding that the provisions of 38 C.F.R. § 3.103(c)(2) apply to Board personnel conducting hearings).

At the hearing, the Veteran was asked about his symptoms and employment and was thereby put on notice that his disability was rated on the basis of these factors.  There was a discussion of missing evidence that could substantiate the claim.  There was not an explicit discussion of the reasons the AOJ had declined to provide a higher rating, but the AOJ had previously sent the Veteran a statement of the case and rating decision that explained the basis for its decision.  As discussed below entitlement to extraschedular ratings has not been raised.

There has also been substantial compliance with the Board's November 2013 remand instructions.  See Stegall v. West, 11 Vet. App. 268 (1998).  The AOJ obtained records from the Naval Branch Health Clinic and scheduled the Veteran for a new examination as requested.  As previously noted, there is no indication that the February 2014 examination was inadequate for rating purposes.

As there is no indication that any additional notice or assistance could aid in substantiating this claim, VA has satisfied its duties under the VCAA and proceeds with consideration of the Veteran's appeal.  38 U.S.C.A. § 5103A(a)(2); Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



Propriety of the Rating Reduction for Migraines

In November 2013, the Board granted a 30 percent rating for migraines, effective April 1, 2009.  Although the issue of entitlement to an initial rating in excess of 30 percent for migraines was remanded to the AOJ, the Board's decision was final with respect to the 30 percent rating assigned to the disability.  See 38 U.S.C.A. § 7104; 38 C.F.R. § 20.1100.  An August 2014 rating decision purported to reduce the rating to 10 percent, effective February 27, 2014, based on the results of a February 2014 VA examination.  At the time of the August 2014 rating decision, the 30 percent rating for migraines was in effect for more than five years.  Such disabilities are considered "stabilized", and VA regulations require a high degree of accuracy in decisions reducing such ratings.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Therefore, the reduction must comply with the provisions of 38 C.F.R. § 3.344(a)-(b).

It is well established that failure of the AOJ to consider and apply the applicable provisions of 38 C.F.R. § 3.344 in reduction cases, renders a rating decision void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); Murincsak v. Derwinski, 2 Vet. App. 363, 369 (1992); Schafrath, 1 Vet. App. at 596 (1991).  If a reduction is made without observance of the applicable regulations, the erroneous reduction must be vacated and the prior rating restored.  Schafrath, 1 Vet. App. at 595.

Here, the reduction of the Veteran's 30 percent rating for migraines to a 10 percent rating was not in accord with 38 C.F.R. § 3.344(a), which states ratings on account of diseases subject to temporary or episodic improvement will not be reduced on any one examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Whether or not a disability has improved cannot be determined without reference to prior records detailing the history of the condition.  See Karnas v. Derwinski, 1 Vet.App. 308, 310-11 (1991).  

The AOJ did not address the Veteran's prior examinations or complaints of increased symptomatology in its decision to reduce the Veteran's rating for migraines.  See Brown v Brown, 5 Vet. App. 413, 420 (1993) (holding that rating reduction was void ab initio where there was no discussion of whether the examination that served as the basis for the reduction was as full and complete as the examination that served as the basis for the grant).  Furthermore, there must be a finding that it is reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  There was no such finding in this case.

Although the regulatory provisions referable to reductions do not apply to staged ratings awarded as part of a retrospective rating; the reductions in this case took place after a final decision assigning the 30 percent ratings and those regulations would apply.  Cf Reizenstein v. Shinseki, 583 F.3d 1331 (Fed. Cir. 2009); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

It is clear from the record that the AOJ did not consider the provisions of 38 C.F.R. § 3.344 in its decision to reduce the rating for migraines.  Accordingly, the reduction was void ab initio.  The 30 percent rating is restored.

Entitlement to an Initial Rating in Excess of 30 Percent for Migraines

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  When there is a question as to which of two ratings apply, VA will assign the higher of the two where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Where service connection has been granted and the assignment of an initial evaluation is disputed, separate evaluations may be assigned for different periods of time based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

Disabilities must be viewed in relation to their entire history.  38 C.F.R. § 4.1.  VA is required to interpret examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  VA is also required to evaluate functional impairment on the basis of lack of usefulness and the effects of the disabilities upon the claimant's ordinary activity.  38 C.F.R. § 4.10.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Migraines are evaluated pursuant to Diagnostic Code 8100.  Under Diagnostic Code 8100, a 10 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks averaging one in two months over the last several months.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  A 30 percent rating is warranted if the Veteran has migraines with characteristic prostrating attacks occurring on an average once a month over the last several months.  Id.  The highest schedular rating available, 50 percent, is warranted if the Veteran has migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The rating criteria do not define "prostrating" and the courts have not undertaken to define "prostrating" for purposes of Diagnostic Code 8100.  See Fenderson, 12 Vet. App. at 119.  According to Webster's New World Dictionary of American English, Third College Edition (1986), p. 1080, "prostration" is defined as "utter physical exhaustion or helplessness."

The November 2010 examination report noted the Veteran experienced migraines that occasionally interfered with his employment, indicating the Veteran missed work three to four times over the course of the year due to the disability.  The February 2014 VA examination report noted the Veteran missed work eight to nine times over the course of the year, but the examiner indicated the Veteran does not experience prostrating migraines.  During the July 2013 hearing, the Veteran testified he experiences prostrating migraines once or twice a month with non-prostrating migraines once or twice per week.  These reports are consistent with the notes in his treatment records, and his statements before and after the July 2013 hearing.

Although the Veteran experiences migraines that interfere with his employment approximately one to two times per month, the Board finds he has not experienced migraines with very frequent completely prostrating attacks productive of severe economic inadaptability during the appeal period.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100.  The evidence establishes the Veteran has prostrating migraines approximately one to two times per month.  These prostrating attacks do not last for an extended period of time, usually only a few hours and resolve with medication.  The Veteran experiences less severe attacks more frequently, but the rating criteria is clear that higher ratings are assigned for prostrating attacks.  The frequency of the Veteran's prostrating migraines is more consistent with the 30 percent rating criteria under Diagnostic Code 8100.  See 38 C.F.R. § 4.7.  Thus, the 30 percent rating currently assigned for the disability under the VA Rating Schedule is appropriate.

The Board has also considered whether extraschedular consideration is warranted for migraines.  While the Board cannot assign an extraschedular rating for a disability in the first instance, it can specifically adjudicate whether to refer a case to the VA Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008). 

In determining whether an extra-schedular evaluation should be considered, the Board must first consider whether there is an exceptional or unusual disability picture, which occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a Veteran's service-connected disability.  Thun, 22 Vet. App. at 115.  If there is an exceptional or unusual disability picture, the Board must next consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-16.  When these two elements are met, the appeal must be referred for an extra-schedular evaluation. 

The Board finds the Veteran's symptomatology is contemplated by the rating criteria.  Diagnostic Code 8100 indicates migraines should be rated according to the frequency of prostrating attacks.  Prostration incorporates the additional symptomatology reported by the Veteran that is associated with migraines, to include sensitivity to light and sound, changes in vision, vertigo, nausea, and vomiting.  Although there appears to be some interference with employment as a 


result of migraines, the first element for extraschedular consideration has not been met.  Therefore, the rating criteria contemplate the functional impairment resulting from the Veteran's migraines, and referral for extraschedular consideration is not warranted because there is not an exceptional and unusual disability picture.  See Thun, 22 Vet. App. at 115-16.

Further, the Board has considered whether a total disability rating based on individual unemployability (TDIU) is warranted prior to February 2, 2015, the effective date of the Veteran's 100 percent schedular rating.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence shows the Veteran continued to work through the appeal period, even though he experienced some occupational impairment; therefore, TDIU is not warranted because the evidence does not show the Veteran's service-connected disabilities prevented him from engaging in substantially gainful employment for which his education and occupational experience would otherwise qualify him.

Finally, the Board has considered referral for consideration of an extraschedular rating for the combined effects of the service connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  A combined 100 percent rating has been in in effect since February 2, 2015.  The combined effects extraschedular rating is deemed a place holder between the schedular combined rating and a total rating.  Johnson v. McDonald.  A combined extraschedular rating would not be for consideration during the period beginning with the 100 percent rating.

For the period prior to February 2, 2015, there has been no evidence or argument that the combined 80 and 90 percent ratings then in effect were inadequate for the average impairment in the Veteran's earning capacity.  See Thune.  Accordingly referral for consideration of such a rating is not warranted.



ORDER

Entitlement to a 30 percent rating for migraines from February 27, 2014 to February 1, 2015 is restored.

Entitlement to an initial rating in excess of 30 percent for migraines is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


